Case:19-20596-TBM Doc#:30 Filed:04/23/20                    Entered:04/23/20 12:10:08 Page1 of 12




                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO
                             Bankruptcy Judge Thomas B. McNamara


     In re:
                                                         Bankruptcy Case No. 19-20596 TBM
     KEVIN LEWIS BELL,                                   Chapter 7

   Debtor.
 ______________________________________________________________________

     ORDER DENYING MOTION TO DISMISS AND GRANTING EXTENSION OF
                   DEADLINE TO OBJECT TO DISCHARGE
                    AND DISCHARGEABILITY OF DEBTS
 ______________________________________________________________________

                                          I.      Introduction.

        Debtor, Kevin Lewis Bell (the “Debtor”),1 filed for protection under Chapter 7 of
 the Bankruptcy Code.2 According to the Debtor’s financial disclosures, she is quite
 impoverished. Her case appears to be a classic “no-asset” proceeding in which
 creditors likely will receive nothing. The United States Trustee appointed Harvey
 Sender as the Chapter 7 Trustee (the “Chapter 7 Trustee”) for the Bankruptcy Estate of
 the Debtor.

          Chapter 7 trustees are an indispensable part of the bankruptcy system. Under
 the Bankruptcy Code, Chapter 7 trustees are required to “investigate the financial affairs
 of the debtor,” “collect and reduce to money the property of the estate,” and perform a
 myriad of other critical functions.3 It is hard work for which Chapter 7 trustees receive
 little credit and often are poorly compensated.

        One of the key early events in every consumer bankruptcy proceeding is a
 mandatory examination of the debtor: the so-called “Section 341 Meeting”. 11 U.S.C.
 §§ 341 and 343. The debtor must appear and answer questions posed by a Chapter 7
 trustee and creditors. The Section 341 Meeting is one of the main avenues available to
 Chapter 7 trustees to perform their duty of “investigat[ing] the financial affairs of the
 debtor.”
 1
           The Debtor identifies as female. Accordingly, the Court utilizes female pronouns and adjectives
 (i.e., “she,” “her” and “hers”) when referring to the Debtor, Kevin Lewis Bell. See Hardeman v. Smith, 764
 Fed. Appx. 658 (10th Cir. 2019) (unpublished) (“Appellant [a transgender prisoner with male name]
 identifies as female, so we use female pronouns . . . .”); Qz’etax v. Ortiz, 170 Fed. Appx. 551 (10th Cir.
 2006) (unpublished) (approving use of female pronouns to refer to appellant with male name but different
 gender identity).
 2
           11 U.S.C. § 101 et seq. Unless otherwise indicated, all references to “Section” are to Sections of
 the Bankruptcy Code.
 3
           11 U.S.C. § 704.
Case:19-20596-TBM Doc#:30 Filed:04/23/20                 Entered:04/23/20 12:10:08 Page2 of 12




        In this bankruptcy case, the Debtor appeared very late for her initial Section 341
 meeting. So, the Chapter 7 Trustee was not able to examine the Debtor. He
 rescheduled the Section 341 Meeting. At the continued Section 341 Meeting, the
 Debtor appeared on time. When the Chapter 7 Trustee asked for her identification, the
 Debtor produced her Colorado Driver’s License but did not have her Social Security
 Card. Her failure to produce “evidence of [her] social security number” violated a
 procedural rule: Fed. R. Bankr. P. 4002(b)(1). The Debtor asked to provide her Social
 Security Card later. The Chapter 7 Trustee refused and did not conduct any
 examination of the Debtor at the Section 341 Meeting. Instead, he filed a “Motion to
 Dismiss Voluntary Petition and Extend the Deadline to Object to Discharge or to
 Challenge Whether Certain Debts are Dischargeable.” (Docket No. 16, the “Motion to
 Dismiss.”) Thereafter, the Debtor objected to dismissal and provided a copy of her
 Social Security Card. She wants to complete the bankruptcy process and receive a
 discharge. In the end, the issue is whether the Court should take the fairly draconian
 step of dismissing the Debtor’s Chapter 7 bankruptcy case merely because she did not
 bring her Social Security Card to the Section 341 Meeting and instead provided it later.

                                 II.     Jurisdiction and Venue.

        This Court has jurisdiction to enter final judgment on matters involving the
 administration of the bankruptcy process pursuant to 28 U.S.C. § 1334. The issue in
 dispute is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which governs “matters
 concerning administration of the estate.” Venue is proper in this Court pursuant to 28
 U.S.C. §§ 1408 and 1409.

                         III.   Procedural and Factual Background.

        The following procedural and factual background is based upon the docket
 entries in this case along with the factual representations made by the Chapter 7
 Trustee during the hearing conducted on April 7, 2020. The Court accepts as
 uncontested evidentiary proffers the factual representations made by the Chapter 7
 Trustee, who is an officer of the Court.

         The Debtor filed a Petition for protection under Chapter 7 of the Bankruptcy Code
 on December 13, 2019. (Docket No. 2, the “Petition.”) In the Petition, the Debtor
 identified the last four digits of her Social Security Number under penalty of perjury.
 The same day, she filed a “Statement About Your Social Security Numbers” conforming
 with Official Form No. 121, pursuant to which the Debtor, under penalty of perjury,
 identified her full Social Security Number.4 (Docket No. 3, the “SSN Statement.”) The
 last four digits of her Social Security Number contained on the Petition match the last
 four digits of her Social Security Number as set forth on the SSN Statement.

       The same day she filed the Petition and SSN Statement, the Debtor also filed a
 Statement of Financial Affairs, Schedules, and all the various other submissions

 4
       The SSN Statement is an access-restricted document not available to the general public.
 However, it is available to the Court and the Chapter 7 Trustee.

                                                   2
Case:19-20596-TBM Doc#:30 Filed:04/23/20          Entered:04/23/20 12:10:08 Page3 of 12




 required at the commencement of a bankruptcy case including copies of recent
 “Statements of Earnings and Deductions” (the “Pay Stubs”) from the Debtor’s employer.
 (Docket No. 2.) Unlike many pay stubs, the Debtor’s Pay Stubs did not include her
 Social Security Number.

         The initial bankruptcy filings made by the Debtor appear complete in the sense
 that all the required forms were submitted. According to the Debtor’s Schedules, she
 has almost nothing: just $2,340 of assets (consisting of some household goods,
 electronics, and clothing) against $17,957 of debts. (Docket No. 3.) In bankruptcy
 vernacular, it is a “no-asset case.” Since the Debtor’s nominal assets are entirely
 exempt under Colorado law, creditors stand to get nothing.

         The same day the Debtor filed the Petition, the Clerk of the Court issued a
 “Notice of Chapter 7 Bankruptcy Case — No Proof of Claim Deadline” conforming with
 Official Form No. 309A. (Docket No. 1, the “Notice of Bankruptcy Filing.”) Section 7 of
 the Notice of Bankruptcy Filing stated, in relevant part:

              Meeting of creditors: January 14, 2020 at 11:00 a.m.

              Location:     Byron G. Rogers Federal Building
                            1961 Stout Street, Suite 16-200, Room A
                            Denver, Colorado 80294

              Debtors must attend the meeting to be questioned under
              oath . . . . Creditors may attend, but are not required to do
              so. The meeting may be continued or adjourned to a later
              date . . . . Under Bankruptcy Rule 4002(b)(1)-(2), you shall
              bring the following to the meeting of creditors: (1) picture
              identification issued by a governmental unit, or other
              personal identifying information that establishes the debtor’s
              identity AND evidence of a social security number OR a
              written statement that such documentation does not
              exist . . . .

 Notice of Bankruptcy Filing § 7.

       According to the Chapter 7 Trustee, the Debtor appeared very late for the initial
 Section 341 Meeting on January 14, 2020. In fact, she was so late that the Chapter 7
 Trustee had already concluded all of the many other Chapter 7 Section 341 meetings
 scheduled that day. The Debtor caught up with the Chapter 7 Trustee only as the
 Chapter 7 Trustee was leaving the premises. As a result, the Chapter 7 Trustee did not
 conduct the Debtor’s Section 341 Meeting on January 14, 2020 and instead continued
 the Section 341 Meeting to February 13, 2020 at 11:00 a.m. (Docket Entry on January
 16, 2020.)




                                            3
Case:19-20596-TBM Doc#:30 Filed:04/23/20           Entered:04/23/20 12:10:08 Page4 of 12




        The Debtor appeared on time for the rescheduled Section 341 Meeting on
 February 13, 2020. Not surprisingly given the “no-asset” nature of the case, no
 creditors attended. According to the Chapter 7 Trustee, the Debtor brought her
 Colorado Driver’s License (i.e., an acceptable form of picture identification issued by a
 governmental unit) and her most recent Federal income tax return.

        But — and this is the rub — the Debtor did not bring her original Social Security
 Card. She left it at home. She asked to be permitted to provide it later. However, the
 Chapter 7 Trustee declined. Even though the Debtor was physically present and
 otherwise ready to proceed with the Section 341 Meeting, the Chapter 7 Trustee chose
 not to proceed. He did not conduct the Debtor’s Section 341 Meeting at all. According
 to the Debtor, the Chapter 7 Trustee advised that there was nothing the Chapter 7
 Trustee could do except seek dismissal.

        Consistent with the foregoing, about a week later, on February 21, 2020, the
 Chapter 7 Trustee filed the Motion to Dismiss. The Motion to Dismiss did not refer to
 any statutory or other legal basis for dismissal. Instead, the entire sum and substance
 of the Motion to Dismiss was the following text:

               1.     A Voluntary Petition for Relief under Chapter 7 of Title
               11 of the United States Code was filed on December 13,
               2020.

               2.     The Court issued its Order for the meeting of creditors
               to be held on January 14, 2020 at 11:00 a.m. The Debtor did
               not appear at that time. The 341 Meeting was continued to
               February 13, 2020 at 11:00 a.m. and the Debtor did appear
               at the continued meeting but failed to provide proof of his
               social security number at the meeting.

               3.     The deadline to object to discharge or to challenge
               whether certain debts are dischargeable is March 16, 2020.
               Trustee requests a thirty (30) day extension to and including
               April 15, 2020 for this deadline.

               4.     The Trustee asserts that such dismissal is in the best
               interests of all creditors.

               WHEREFORE, the Trustee respectfully requests that this
               Court enter an Order in the form attached hereto dismissing
               the Voluntary Petition, without prejudice and extending the
               deadline to object to discharge by an additional thirty (30)
               days and for such other and further relief as to this
               Court may seem just and proper.




                                              4
Case:19-20596-TBM Doc#:30 Filed:04/23/20           Entered:04/23/20 12:10:08 Page5 of 12




 Motion to Dismiss ¶¶ 1-4. The Chapter 7 Trustee mailed the Motion to Dismiss to the
 Debtor. (Docket No. 17.)

        The Debtor objected to the Motion to Dismiss on February 24, 2020. (Docket No.
 18, the “Objection.”) As a pro se party without access to electronic filing, the Debtor
 hand-delivered and filed the Objection. (Docket No. 18.) Given the three days typically
 assumed for mail service, it appears that the Debtor must have responded and filed the
 Objection on the very day she received the Motion to Dismiss. As part of her Objection,
 the Debtor attached a copy of her Social Security Card. In her Objection, the Debtor
 stated:

               I actually attended the meeting with my trustee. But I was
               unaware of the fact I had to bring in my SSI card. I had left it
               at home. So I trid [sic] to send it to her in my email when I
               left. My trustee said . . . there [is] nothing we can do but
               dismissal. But I’m hav[ing] a very hard time agreeing. I
               have everything completed the only thing was I didn’t bring
               my SSI card on me / with me. So I am requesting an
               exten[sion] [of] the deadlines so I well [sic] be able to show
               that I do have my security card just forgot to bring it in that
               day. So please give me another try.

 Objection at 1. The Chapter 7 Trustee did not dispute the Debtor’s description of the
 facts (i.e., that the Debtor appeared at the Section 341 Meeting but without her Social
 Security Card). Further, the Chapter 7 Trustee confirmed to the Court that the Debtor’s
 Social Security Number as shown on the Social Security Card filed with the Objection
 matched with the Debtor’s Social Security Number as listed in the Debtor’s SSN
 Statement. So, there is no doubt that the Debtor is the Debtor. There is no allegation of
 a fraudulent bankruptcy filing.

        Nevertheless, the Chapter 7 Trustee elected to continue prosecuting the Motion
 to Dismiss even after receiving verification of the Debtor’s Social Security Number. So,
 the Court set a telephonic hearing on the Motion to Dismiss and Objection on April 7,
 2020. (Docket Nos. 20, 21, 23, and 25.) Only the Chapter 7 Trustee appeared; the
 Debtor did not. At that time, the Chapter 7 Trustee made a proffer regarding the
 foregoing facts which the Court accepted as uncontested.

                                IV.    Conclusions of Law.

 A.     The Statutory and Rules Framework for the Section 341 Meeting and
        Identification Requirements.

         A debtor’s duties in a consumer Chapter 7 liquidation are limited. A debtor must
 file a petition to commence the bankruptcy case. 11 U.S.C. § 301. And then a debtor
 must submit certain financial disclosures including: a “list of creditors”; a “schedule of
 assets and liabilities”; a “schedule of current income and current expenditures”; a

                                              5
Case:19-20596-TBM Doc#:30 Filed:04/23/20             Entered:04/23/20 12:10:08 Page6 of 12




 “statement of the debtor’s financial affairs”; “copies of all payment advices . . . within 60
 days [before the petition]”; and a “statement of the amount of monthly net income,
 itemized to show how the amount is calculated.” 11 U.S.C. §§ 521(a) and (b). In
 addition to these financial disclosures, a debtor also must submit “to the trustee a copy
 of the [debtor’s most recent] Federal income tax return.” 11 U.S.C. § 521(e)(2)(A).
 Further, a debtor must file a “certificate” verifying attendance at a pre-petition credit
 counseling briefing. In this bankruptcy case, the Debtor did all that.

         Beyond the paperwork, a debtor has a general duty to “cooperate with the trustee
 as necessary to enable the trustee to perform the trustee’s duties . . . .” 11 U.S.C.
 §521(a)(3); see also 11 U.S.C. § 704 (specifying the duties of a chapter 7 trustee). And
 a debtor must “appear and submit to examination under oath at the meeting of creditors
 under section 341(a) of this title.” 11 U.S.C. § 343. At the meeting of creditors,
 “[c]reditors . . ., any trustee, . . . or the United States trustee may examine the debtor.”
 The conduct of the meeting of creditors is governed by Section 341 which states, in
 relevant part:

               (a)   Within a reasonable time after the order for relief in a
               case under this title, the United States trustee shall convene
               and preside at a meeting of creditors.
               ....

               (c)    The court may not preside at, and may not attend,
               any meeting under this section including any final meeting of
               creditors . . . . Nothing in this subsection shall be construed
               to require any creditor to be represented by an attorney at
               any meeting of creditors.

               (d)    Prior to the conclusion of the meeting of creditors . . .
               the trustee shall orally examine the debtor to ensure that the
               debtor in a case under chapter 7 of this title is aware of —

                      (1)    the potential consequences of seeking a
               discharge in bankruptcy, including the effects on credit
               history;

                      (2)    the debtor's ability to file a petition under a
               different chapter of this title;

                      (3)      the effect of receiving a discharge of debts
               under this title; and

                      (4) the effect of reaffirming a debt, including the
               debtor's knowledge of the provisions of section 524(d) of this
               title.



                                               6
Case:19-20596-TBM Doc#:30 Filed:04/23/20                  Entered:04/23/20 12:10:08 Page7 of 12




 11 U.S.C. § 341. So, except for the required explanation of the consequences of
 bankruptcy, the text of Sections 341 and 343 does not provide any particulars about
 Section 341 meetings except that a debtor is subject to examination under oath. For
 no-asset Chapter 7 liquidations, Section 341 meetings are typically quite perfunctory
 and last only a few minutes, especially if no creditors bother to show up.

        Notably, the Bankruptcy Code contains no requirement that a debtor bring a
 Social Security Card to the Section 341 meeting.5 The closest similar statutory
 provision is Section 521(h) which states:

                 If requested . . . by the trustee, the debtor shall provide —
                 (1) a document that establishes the identity of the debtor,
                 including a driver’s license, passport, or other document that
                 contains a photograph of the debtor; or (2) such other
                 personal identifying information relating to the debtor that
                 establishes the identity of the debtor.

 11 U.S.C. § 521(h). The Debtor complied with that requirement. When the Chapter 7
 Trustee requested that the Debtor produce identification at the February 13, 2020
 Section 341 Meeting, the Debtor provided her Colorado Driver’s License. So, the
 Debtor did not violate the Bankruptcy Code by leaving her Social Security Card at home
 when she attended the Section 341 Meeting.

        But the text of the Bankruptcy Code is not the end of the legal inquiry. The
 Bankruptcy Code is supplemented by the Federal Rules of Bankruptcy Procedure. In
 2008, Congress amended the Federal Rules of Bankruptcy Procedure (under the Rules
 Enabling Act, 28 U.S.C. § 2071 et seq.) to — for the first time — mandate that debtors
 provide “evidence of social-security number(s).” The currently-effective version of Fed.
 R. Bankr. P. 4002(b)(1) now provides:

                 Personal identification. Every individual debtor shall bring to
                 the meeting of creditors under § 341: (A) a picture
                 identification issued by a governmental unit, or other
                 personal identifying information that establishes the debtor’s
                 identity; and (B) evidence of social-security number(s), or a
                 written statement that such documentation does not exist.

         In terms of the relationship between the Bankruptcy Code and Fed. R. Bankr. P.
 4002(b)(1), if “a rule adopted by the Supreme Court abridges, enlarges, or modifies a
 substantive right, the rule is ineffective, because [28 U.S.C.] § 2075 provides that such
 ‘rules shall not abridge, enlarge, or modify any substantive right.’” Duran v. AmeriCredit
 Fin. Servs., Inc. (In re Duran), 483 F.3d 653, 657 (10th Cir. 2007). With respect to

 5
          At the April 7, 2020 hearing, the Chapter 7 Trustee initially claimed that the Bankruptcy Code
 required the Debtor to bring her Social Security Card. However, the Chapter 7 Trustee was unable to
 identify any such requirement in the Bankruptcy Code. The Chapter 7 Trustee eventually acknowledged
 that the Bankruptcy Code itself does not contain any Social Security Card requirement.

                                                    7
Case:19-20596-TBM Doc#:30 Filed:04/23/20            Entered:04/23/20 12:10:08 Page8 of 12




 Social Security Numbers and Social Security Cards, bankruptcy debtors do not have a
 substantive right to decline providing such information to Chapter 7 trustees. Thus,
 Fed. R. Bankr. P. 4002(b)(1) does not conflict with the Bankruptcy Code. Instead, Fed.
 R. Bankr. P. 4002(b)(1) supplements the Bankruptcy Code with a new and valid Social
 Security Card procedural requirement helpful for confirming the identity of debtors and
 avoiding potential fraud and abuse of the bankruptcy system.

 B.     The Debtor Violated Fed. R. Bankr. P. 4002(b)(1).

       The undisputed facts dictate that the Debtor violated Fed. R. Bankr. P.
 4002(b)(1). After all, she did not bring “evidence of social security number(s)” to the
 February 13, 2020 Section 341 Meeting. And, by virtue of the fine print in the Notice of
 Bankruptcy Filing, she was on notice of the requirement.

          Although Fed. R. Bankr. P. 4002(b)(1) does not specify the type of evidence that
 would be adequate to confirm a Social Security Number, a Social Security Card
 probably is the best evidence. And other types of evidence generated by governmental
 units or third parties — such as a W-2 tax form, IRS Form 1099, employer pay stub
 (with identification of social security number), medical insurance card (with identification
 of social security number), or a Social Security Administration statement or letter —
 likely fit the bill.

         The Debtor brought none of those materials to the Section 341 Meeting. The
 closest thing she had was her Federal income tax return on which she listed her Social
 Security Number. However, that was a document that the Debtor herself prepared and
 does not have quite the same hallmarks of trustworthiness as something from a
 governmental unit or third party. She also had her Pay Stubs. But, unlike some other
 pay stubs, her employer did not list the Debtor’s Social Security Number on her Pay
 Stubs. So, the Debtor fell short under Fed. R. Civ. P. 4002(b)(1). She acknowledged
 as much when she offered to provide her Social Security Card to the Chapter 7 Trustee
 after the Section 341 Meeting.

 C.     The Debtor’s Failure to Produce Her Social Security Card at the Section 341
        Meeting Does Not Warrant Dismissal of Her Bankruptcy Case.

        In the Motion to Dismiss, the Chapter 7 Trustee failed to identify a statutory basis
 for dismissal. However, at the April 7, 2020 Hearing, the Chapter 7 Trustee offered up
 only Section 707(a)(1) which states:

               The court may dismiss a case under this chapter only after
               notice and a hearing and only for cause, including — (1)
               unreasonable delay by the debtor that is prejudicial to
               creditors . . . .

 11 U.S.C. § 707(a)(1). The Chapter 7 Trustee has been unable to identify any case law
 supporting his position. Further, the Court has not located any reported decision

                                              8
Case:19-20596-TBM Doc#:30 Filed:04/23/20                    Entered:04/23/20 12:10:08 Page9 of 12




 dismissing a Chapter 7 bankruptcy case for failure of a debtor to bring her Social
 Security Card to a Section 341 meeting where she has later provided it.6

         In any event, the task presented to the Court is to decide whether the Social
 Security Card snafu at the Section 341 Meeting (which was later remedied by the
 Debtor’s presentation of the Social Security Card) is sufficient “cause” to warrant the
 draconian sanction of dismissal under Section 707(a)(1). Since the statutory text uses
 the permissive phrase “may dismiss,” the Court has substantial discretion in reaching a
 decision. Arenas v. U.S. Trustee (In re Arenas), 535 B.R. 845, 853 (10th Cir. BAP
 2015) (“Determining what amounts to cause for dismissal under § 707(a) is within the
 court's discretion.”); Isho v. Loveridge (In re Isho), 498 B.R. 391 (10th Cir. BAP 2013)
 (table, unpublished) (“determination of cause [for dismissal under Section 707(a)] is
 within the discretion of the bankruptcy court.”); Peterson v. Atlas Supply Corp. (Matter of
 Atlas Supply Corp.), 857 F.2d 1061, 1063 (5th Cir. 1988) (“decision whether to grant a
 motion to dismiss a petition in bankruptcy lies within the discretion of the bankruptcy
 judge”).

         The Court recognizes that the Debtor created a problem. After all, she was too
 late for the initial Section 341 Meeting on January 14, 2020. The Chapter 7 Trustee did
 the right thing by continuing the Section 341 Meeting. And, the Debtor failed to bring
 sufficient “evidence” of her Social Security Number to the continued Section 341
 Meeting on February 13, 2020. That was unfortunate. Surely it was frustrating for the
 Chapter 7 Trustee who was busy conducting many Section 341 meetings the same day.
 So, the Debtor’s conduct was not a model of diligence.7

        But the Court parts company with the Chapter 7 Trustee in applying the statutory
 language. First, the Court does not consider the failure of the Debtor to bring her Social
 Security Card as “unreasonable delay.” She failed to bring the right evidence — but it
 was only a mistake by a pro se party trying to run the bankruptcy gauntlet. She did
 almost everything else right. She demonstrated her commitment to the bankruptcy
 process by going to both of the Section 341 Meetings in person. She produced her
 government-issued Colorado Driver’s License for the Chapter 7 Trustee. At the
 February 13, 2020 Section 341 Meeting, she asked for another chance. She offered to
 show her Social Security Card later. And she did so when she attached a copy of her
 Social Security Card to her Objection. The Social Security Card matched with the
 Social Security Number on the Petition and SSN Statement. So, there is no doubt that
 she is the Debtor. What happened was not “unreasonable” but seems more akin to
 commonplace inadvertence or negligence. There is certainly no evidence of bad faith
 or intentional misconduct by the Debtor.



 6
          To be fair, the Court observes that there simply are no reported decisions considering dismissal
 under Section 707(a)(1) and Fed. R. Bankr. P. 4002(b)(1) for failure to show a Social Security Card at a
 Section 341 meeting. This probably indicates that the issue usually is resolved through unreported
 decisions or by permitting the Social Security Card to be produced later.
 7
          She also did not help her case by failing to appear at the April 8, 2020 Hearing. However, she
 had filed her written Objection.

                                                     9
Case:19-20596-TBM Doc#:30 Filed:04/23/20          Entered:04/23/20 12:10:08 Page10 of 12




        The Chapter 7 Trustee also did not present any facts or legal argument
 establishing “prejudic[e] to creditors.” The Debtor is brutally impoverished. She has
 almost nothing. There are, and will be, no assets available for her creditors whether in
 bankruptcy or, if the Court dismisses the case, outside of bankruptcy. Perhaps, the
 Chapter 7 Trustee or a creditor might theoretically wish to attack the dischargeability of
 a particular debt under Section 523 or generally contest the Debtor’s discharge under
 Section 727. In the Motion to Dismiss, the Chapter 7 Trustee correctly stated that “[t]he
 deadline to object to discharge or to challenge whether certain debts are dischargeable
 is March 16, 2020.” See Notice of Bankruptcy Filing ¶ 9 (identifying the March 16, 2020
 deadline). Obviously, that date has passed. But the issue is easily remedied. In the
 Motion to Dismiss, the Chapter 7 Trustee timely requested an extension of the
 deadlines. Although not mentioned by the Chapter 7 Trustee, Fed. R. Bankr. P.
 4004(b)(1) permits the Court to “extend the time to object to discharge” under Section
 727 “on motion of any party in interest, after notice and a hearing” provided that the
 motion “shall be filed before the time has expired.” Similarly, Fed. R. Bankr. P. 4007(c)
 states that the Court may extend the deadline for filing a complaint to determine the
 dischargeability of a debt under Section 523(c) on a “motion of a party in interest, after
 hearing on notice” provided that the motion is filed “before the time has expired.” No
 party has objected to the Chapter 7 Trustee’s request to extend the deadlines.
 Accordingly, if the Court extends the foregoing deadlines, seemingly there will be no
 prejudice to creditors. At a minimum, the Chapter 7 Trustee has failed to establish any
 prejudice to creditors.

        In addition to considering the statutory text for dismissal under Section 707(a)(1),
 the Court’s discretionary decision also is informed by practice and Chapter 7 Trustee
 standards. The Chapter 7 Trustee elected to pursue a very aggressive position arguing
 for dismissal because, in his view, he was unable to conduct the Section 341 Meeting
 on February 13, 2020 since the Debtor did not bring her Social Security Card. But there
 was no reason, under the Bankruptcy Code or the Federal Rules of Bankruptcy
 Procedure, why the Chapter 7 Trustee could not have: (1) continued the Section 341
 Meeting again, or (2) better yet, because the Debtor was present, conducted the
 examination of the Debtor at the Section 341 Meeting, subject only to continuing the
 Section 341 Meeting for the limited purpose of ensuring that the Debtor produced her
 Social Security Card later. In fact, that is what the Executive Office for United States
 Trustees, which supervises all Chapter 7 trustees, suggests in its HANDBOOK FOR
 CHAPTER 7 TRUSTEES (Exec. Office for U.S. Trustees, United States Department of
 Justice 2012) (the “TRUSTEE HANDBOOK”).

        Section 3(D)(5) of the TRUSTEE HANDBOOK states:

               VERIFICATION OF DEBTOR IDENTITY AND SOCIAL
               SECURITY NUMBER. At the meeting of creditors, each
               individual debtor must present original government issued
               photo identification and confirmation of the social security
               number listed in the notice of the meeting of creditors
               received by the trustee. 11 U.S.C. § 521(h) and Fed. R.

                                             10
Case:19-20596-TBM Doc#:30 Filed:04/23/20          Entered:04/23/20 12:10:08 Page11 of 12




              Bankr. P. 4002(b)(1). The trustee must not ask the debtor to
              verbally recite on the record their social security number or
              address, but should verify both. Any document used to
              confirm a debtor’s identity and social security number must
              be an original. 28 U.S.C. § 586. Copies may not be
              accepted, except that in the discretion of the trustee, a copy
              of a W-2 Form, an IRS Form 1099, or a recent payroll stub
              may be accepted. Acceptable forms of picture identification
              (ID) include: driver’s license, U.S. government ID, state ID,
              student ID, passport (or current visa, if not a U.S. citizen),
              military ID, resident alien card, and identity card issued by a
              national government authority. Acceptable forms of proof of
              social security number include: social security card, medical
              insurance card, pay stub, W-2 form, IRS Form 1099, and
              Social Security Administration (SSA) Statement . . . . If a
              debtor fails to provide the required forms of identification, the
              trustee may proceed with the normal questioning at the
              meeting of creditors, but must continue the meeting to the
              trustee’s next scheduled meeting date for production of the
              identification. At the trustee’s discretion, the trustee may
              allow the debtor to present the required identification before
              the next scheduled meeting. If the debtor provides the
              required documentation, the trustee may have the continued
              meeting deemed concluded, provided that there are no other
              pending issues that warrant reconvening the meeting . . . . If
              the debtor’s identity cannot be confirmed, or the social
              security number listed on the debtor’s bankruptcy documents
              cannot be confirmed or is incorrect, the trustee must refer
              the matter to the United States Trustee. 28 U.S.C. § 586.
              See the Supplementary Materials for the Notice to United
              States Trustee of Debtor Identity Problem.

 (Emphasis added.)

         The TRUSTEE HANDBOOK is not a statute and is not binding on the Court; but it
 directs Chapter 7 trustees how to perform their duties. The TRUSTEE HANDBOOK
 generally complements the Bankruptcy Code and “typically fill[s] in much of the detail on
 the nuts-and-bolts of case administration.” In re Christensen, 561 B.R. 195, 203 (Bankr.
 D. Utah 2016). The United States Supreme Court and appellate courts have cited the
 TRUSTEE HANDBOOK with approval in considering various bankruptcy issues. See e.g.
 Schwab v. Reilly, 560 U.S. 770, 785 (2010) (citing TRUSTEE HANDBOOK with approval);
 Phoenician Mediterranean Villa, LLC v. Swope (In re J & S Prop., LLC), 872 F.3d 138,
 144 (3rd Cir. 2017) (same); Wisdom v. Gugino, 649 Fed. Appx. 583, 584 (9th Cir. 2016)
 (unpublished) (same); In re Rowe, 750 F.3d 392, 397 (4th Cir. 2014) (same); Jubber v.
 Bird (In re Bird), 577 B.R. 365, 379 (10th Cir. BAP 2017) (same; “sale of the
 Homesteads undoubtedly violates the Trustee Handbook’s directive . . . .”).

                                             11
Case:19-20596-TBM Doc#:30 Filed:04/23/20         Entered:04/23/20 12:10:08 Page12 of 12




         So, the Chapter 7 Trustee had discretion to do exactly what the Debtor was
 prepared to do: proceed with the Section 341 Meeting on February 13, 2020 and then
 continue the hearing to permit the Debtor to produce her Social Security Card later. It
 was the Chapter 7 Trustee’s choice. By refusing to follow that course (endorsed in the
 TRUSTEE HANDBOOK), the Chapter 7 Trustee contributed to the current conundrum.
 Also, if the Chapter 7 Trustee had really doubted the Debtor’s identification, the
 TRUSTEE HANDBOOK instructs that he “must refer the matter to the United States
 Trustee.” There is no evidence that he did that. Ultimately, the Court concludes that
 the Chapter 7 Trustee has not met his burden to show cause sufficient for dismissal
 under Section 707(a)(1).

                                   V.     Conclusion.

        For the reasons set forth above, the Court DENIES the Motion to Dismiss, in
 part, and GRANTS the Motion to Dismiss, in part, as follows:

       The Court DENIES dismissal of the Debtor’s bankruptcy case;

       The Court ORDERS the Chapter 7 Trustee to select a new date for the Section
 341 Meeting and file a “Notice of Continued Section 341 Meeting” with the Court as
 soon as practicable;

       The Court GRANTS the request to extend the deadlines to contest the
 dischargeability of a particular debt under Section 523(c) and contest the Debtor’s
 discharge under Section 727. The deadlines shall be extended to sixty (60) days from
 the new date of the Debtor’s Section 341 Meeting;

       The Court further ORDERS the Clerk of Court to serve the “Notice of Continued
 Section 341 Meeting” on the Debtor, creditors, and other parties in interest as shown on
 the Creditors Matrix; and

         The Court further ORDERS that the Debtor shall appear on time at the continued
 Section 341 Meeting with the two types of identification required by Fed. R. Bankr. P.
 4002(b)(1) (e.g., her Colorado Driver’s License and Social Security Card). If the Debtor
 fails to appear at the continued Section 341 Meeting or fails to bring the two types of
 identification required by Fed. R. Bankr. P. 4002(b)(1), the bankruptcy case may be
 dismissed upon further motion of the Chapter 7 Trustee.

 DATED this 23rd day of April, 2020.
                                                 BY THE COURT:



                                                 Thomas B. McNamara,
                                                 United States Bankruptcy Judge


                                            12
